           Case 1:19-cv-03619-VSB Document 11 Filed 04/25/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
VALE S.A.,                                                :                         4/25/2019
                                                          :
                                         Petitioner       :
                                                          :              19-CV-3619 (VSB)
                           -against-                      :
                                                          :                  ORDER
BSG RESOURCES LIMITED,                                    :
                                                          :
                                         Respondent. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         This case has been assigned to me for all purposes. On April 23, 2019, Petitioner filed a

petition seeking to confirm an arbitration award, along with a memorandum of law and

declaration in support. Petitioner has not yet docketed an affidavit of service.

         Proceedings to confirm or to vacate arbitration awards must be “treated as akin to a

motion for summary judgment.” See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

2006). It is hereby:

         ORDERED that Respondent’s opposition, if any, is due within twenty-eight (28) days of

being served with this Order. Petitioner’s reply, if any, is due within fourteen (14) days of being

served with the opposition.

         IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on

Respondent and file an affidavit on ECF certifying that such service has been effected.

SO ORDERED.

Dated:       April 25, 2019
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
